United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                               ____________

                                  No. 00-3924
                                  ___________

John Kartheiser,                      *
                                      *
            Appellant,                *
                                      *     Appeal from the United States
      vs.                             *     District Court for the Southern
                                      *     District of Iowa
American National Can Company,        *
                                      *
            Appellee.                 *

                                  ___________

                             Submitted: June 15, 2001
                            Filed: November 29, 2001
                                   ___________

Before LOKEN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and
      BATAILLON1, District Judge.
      ___________

BATAILLON, District Judge.

      John Kartheiser brought suit against his former employer, American National
Can, when it refused to pay him for overtime work under its supplemental pay
program. The jury returned a verdict in Kartheiser’s favor in the amount of
$15,603.37, but the trial court granted American National Can’s motion for judgment
as a matter of law and set aside the verdict. It found that Kartheiser had not

      1
       The Honorable Joseph F. Bataillon, United States District Court for the
District of Nebraska, sitting by designation.
documented and submitted his claimed overtime hours as required by American
National Can’s program and thus was not eligible for overtime compensation.
Because we find the evidence supports a finding that Kartheiser was eligible for such
compensation, we reverse and remand.

       Kartheiser brought his action under the Iowa Wage Payment Collection Law,
Iowa Code Ch. 91A. The statute permits an employee to sue for compensation for
labor or services, “whether determined on a time, task, piece, commission, or other
basis of calculation.” Iowa Code § 91A.2(7)(a). The purpose of the statute is
uncomplicated and direct: “to facilitate collection of wages by employees.”
Educational Tech., Ltd. v. Reinhard, 2001 WL 488088, *8 (Iowa Ct. App. 2001). The
law is remedial in nature and is meant to be liberally construed. See Hornby v. Iowa,
559 N.W.2d 23, 26 (Iowa 1997).

       The evidence adduced at trial shows that American National Can devised a
company-wide “Exempt Employee2 Overtime Program” (“the overtime program”) to
ensure that salaried supervisors would not earn less than the hourly employees they
supervised during overtime. The program recognized that a “normal amount of
overtime work [was] inherent in any exempt supervisory position,” but provided that
“eligible employees will receive supplemental compensation, in addition to base
salary” when required to directly supervise hourly employees during 1) “scheduled
work beyond the normal daily or weekly schedule” if approved by the plant manager
in advance, or 2) “bona fide emergencies,” if approved by the plant manager
retroactively. (Emphasis added.)




      2
      The Fair Labor Standards Act, 29 U.S.C. § 213(a)(1), exempts executive,
administrative, and professional employees from the overtime pay requirements
imposed on employers with regard to other employees. The parties did not dispute
Kartheiser’s exempt status.
                                          2
       In October 1990, Kartheiser was promoted from a “front-line” management
position to a “second-level” management position at American National Can’s Des
Moines plant. He received a 9% pay increase with the promotion, but was no longer
eligible for supplemental compensation for overtime since he no longer directly
supervised hourly employees.

       In November 1993, American National Can had a plant-wide reduction in
force. One of the two front-line supervisors whom Kartheiser supervised was
terminated; the other was reassigned to a different position under Kartheiser.
Kartheiser therefore once again took on some front-line duties, including the
supervision of hourly employees, in addition to his duties as a second-level manager.
Believing he was again eligible for additional compensation, Kartheiser requested
overtime pay. On at least two occasions, the plant manager, David Kowalski, checked
into the possibility of securing additional compensation for Kartheiser, but American
National Can refused the requests notwithstanding Kartheiser’s assertion that a
similarly situated manager in Wisconsin was being paid overtime. Kowalski informed
Kartheiser that overtime was paid on a plant-by-plant basis and that management
employees at his level and higher were ineligible for supplemental compensation.
About the time Kartheiser first approached Kowalski on the matter, moreover,
Kowalski instituted stricter controls on overtime for salaried employees, including a
requirement that no overtime could be paid without his direct approval.

       Kartheiser nevertheless continued to record privately his overtime hours after
the reduction in force until he resigned in August 1996. Kartheiser did not submit
these time records to American National Can for review and payment until shortly
before he resigned, believing the gesture would be futile and might even jeopardize
his job.

      We review de novo the district court’s decision to grant a motion for judgment
as a matter of law. Oriental Trading Co. v. Firetti, 236 F.3d 938, 945 (8th Cir. 2001).

                                           3
The court must “assume as proven all facts that the nonmoving party’s evidence
tended to show, give [the nonmoving party] the benefit of all reasonable inferences,
and assume that all conflicts in the evidence were resolved in [the nonmoving party’s]
favor.” Henderson v. Simmons Foods, Inc., 217 F.3d 612, 615 (8th Cir. 2000). The
court “may not make credibility determinations or weigh the evidence.” Reeves v.
Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000). “A jury verdict should
not be overturned unless there is a complete absence of facts to allow a jury to reach
its conclusion.” Athey v. Farmers Ins. Exchange, 234 F.3d 357, 362 (8th Cir. 2000).

      Reviewing the record under that standard, we find that the jury verdict is proper
under any of several scenarios, and the trial court thus erred in granting American
National Can’s motion for judgment as a matter of law. American National Can’s
program applied to supervisory employees who were otherwise exempt from
receiving compensation for performing qualifying overtime duties. The ultimate
issues for the jury were therefore: 1) whether Kartheiser was eligible under the
overtime program; and 2) whether the type of work Kartheiser performed was
covered by the overtime program. American National Can did not dispute that after
the reduction in force Kartheiser worked overtime hours, supervised hourly
employees, and repeatedly declared himself eligible for compensation under the
overtime program. It simply took the position that as a second-level supervisor,
Kartheiser was not eligible for any additional compensation no matter how many
overtime hours he worked, no matter what his responsibilities were, no matter how
many overtime pay forms he submitted – or did not submit – for Kowalski’s approval.
Because of American National Can’s actions, it was reasonable for Kartheiser to
conclude that it would be futile to keep submitting overtime pay forms since
Kowalski refused to approve his overtime hours.

       The jury was entitled to find that Kartheiser was eligible for compensation for
overtime hours under the language of American National Can’s overtime program.
After the reduction in force, American National Can required Kartheiser to perform

                                           4
front-line supervisory duties that qualified under the overtime program during
scheduled and emergency overtime. Based upon the testimony and the pay records
in evidence the jury was entitled to find that Kartheiser was indeed eligible under the
overtime program, and then to award him the amount they attributed to the
performance of qualifying overtime work.

        The jury was also free to conclude from the language of the overtime program,
as well as from American National Can’s actions, that Kartheiser was entitled to
additional compensation without complying with Kawolski’s overtime protocol,
particularly if the jury also found that Kartheiser’s continued submission of any
paperwork under the protocol would have jeopardized his job or would have been
futile. In light of the statutory scheme designed to compensate employees for work
performed, the jury was entitled to believe that there was no requirement under the
overtime program to submit the claims at any particular time and in any particular
form. The evidence shows that after the reduction in force, Kowalski knew Kartheiser
was working overtime, yet neither Kowalski nor any other American National Can
supervisor told Kartheiser to stop working those hours. The jury could reasonably
find that American National Can’s actions amounted to tacit approval of Kartheiser’s
overtime, and that American National Can failed to pay him for required work.

       The jury’s award does no more than pay Kartheiser for the eligible work he
performed, thus making it consistent with the policy behind the Iowa Wage Payment
Collection Law. The jury’s finding that Kartheiser was entitled to collect
supplemental compensation under the program for qualifying overtime work –
although not in strict compliance with Kowalski’s protocol – does not frustrate the
purpose of the act. The jury’s award of $15,603.37 indicates that it resolved the “good
faith difference of opinion” about whether Kartheiser was entitled to collect overtime
wages in Kartheiser’s favor.




                                           5
      Accordingly, we reverse the grant of judgment as a matter of law and remand
this matter to the trial court with directions to reinstate the jury’s verdict.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




                                        6